Case 8:19-cv-00477-AG-JDE Document 32-1 Filed 01/22/20 Page 1 of 3 Page ID #:150




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                            -6
                           CIVIL MINUTES – GENERAL
     Case No. SACV 18-02053 AG (JDEx) (Lead Case) Date                        August 9, 2019
              SACV 18-02054-AG(JDEx)
              SACV 18-02224-AG(JDEx)
              SACV 19-00196-AG (JDEx)
              SACV 19-00428-AG (JDEx)
              SACV 19-00477-AG (JDEx)
     Title      UNILOC 2017 LLC v. MICROSOFT CORPORATION (same name for all
                case nos.)




     Present: The Honorable       ANDREW J. GUILFORD
              Melissa Kunig                         Not Present
               Deputy Clerk                  Court Reporter / Recorder           Tape No.
           Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

     Proceedings:        [IN CHAMBERS] ORDER REGARDING MOTION TO
                         STAY CONSOLIDATED CASES PENDING INTER PARTES
                         REVIEW PROCEEDINGS (DKT. NO. 78)

 Uniloc 2017 has twelve separate pending lawsuits in this District against Microsoft for patent
 infringement. Six of them are currently consolidated for pretrial purposes before this Court.
 (The other six are set to come in for a Scheduling Conference before this Court on September
 9, 2019.)

 Microsoft previously asked the Court to stay just one of the consolidated cases on the basis
 that it had filed petitions for inter partes review against the asserted patent in that particular
 case. (Dkt. 48.) The Court denied the request, noting, among other concerns, that apparent
 technological overlap between that case and the other consolidated cases weighed against a
 stay.

 Microsoft now asks the Court to stay all six of the consolidated cases pending inter partes
 review proceedings. (Dkt. 78.) Having reviewed the papers, the Court finds that oral argument
                                        &,9,/0,187(6±*(1(5$/
                                                3DJHRI
 
Case 8:19-cv-00477-AG-JDE Document 32-1 Filed 01/22/20 Page 2 of 3 Page ID #:151




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
     Case No. SACV 18-02053 AG (JDEx) (Lead Case) Date                         August 9, 2019
              SACV 18-02054-AG(JDEx)
              SACV 18-02224-AG(JDEx)
              SACV 19-00196-AG (JDEx)
              SACV 19-00428-AG (JDEx)
              SACV 19-00477-AG (JDEx)
     Title    UNILOC 2017 LLC v. MICROSOFT CORPORATION (same name for all
              case nos.)


 isn’t necessary. L.R. 7-15. The hearing set for August 19, 2019 on this motion only is
 VACATED and the matter is taken UNDER SUBMISSION. The motion is GRANTED.

 “[T]he power to stay proceedings is incidental to the power inherent in every court to control
 the disposition of the cases on its docket with economy of time and effort for itself, for
 counsel, and for litigants.” Landis v. N. Am., Co., 299 U.S. 248, 254 (1936). This inherent
 power includes “the authority to order a stay pending conclusion of a PTO reexamination.”
 Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (citation omitted). In determining
 whether a stay is appropriate pending PTO proceedings, courts generally consider three
 factors: (1) whether discovery is complete and whether a trial date has been set; (2) whether a
 stay will simplify the issues in question and trial of the case; and (3) whether a stay would
 unduly prejudice or present a clear tactical disadvantage to the nonmoving party. Universal
 Elecs., Inc. v. Universal Remote Control, Inc., 943 F. Supp. 2d 1028, 1030–31 (C.D. Cal. 2013). But
 ultimately, “the totality of the circumstances governs.” Id. at 1130.

 This case is still in its early stages. The parties are set to file their opening claim construction
 briefs on August 16, 2019. The stage of these cases supports a stay. See Wonderland Nursery
 Goods Co. v. Baby Trend, Inc., No. EDCV 14-01153-VAP, 2015 WL 1809309, at *2 (C.D. Cal.
 Apr. 20, 2015).

 Now that Microsoft itself has filed IPR petitions against all asserted patents in these
 consolidated cases, simplification of the issues also favors a stay. Although simplification is
 more speculative now than it would be after preliminary institution decisions are issued by the
 PTAB, this Court has previously weighed this factor in favor of stay under such
 circumstances. See Core Optical Techs., LLC v. Fujitsu Network Commc’ns, Inc., No. SACV16-
 00437-AG (JPRx), 2016 WL 7507760, at *2 (C.D. Cal. Sept. 12, 2016). The circumstances

                                        &,9,/0,187(6±*(1(5$/
                                                3DJHRI
 
Case 8:19-cv-00477-AG-JDE Document 32-1 Filed 01/22/20 Page 3 of 3 Page ID #:152




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
     Case No. SACV 18-02053 AG (JDEx) (Lead Case) Date                      August 9, 2019
              SACV 18-02054-AG(JDEx)
              SACV 18-02224-AG(JDEx)
              SACV 19-00196-AG (JDEx)
              SACV 19-00428-AG (JDEx)
              SACV 19-00477-AG (JDEx)
     Title    UNILOC 2017 LLC v. MICROSOFT CORPORATION (same name for all
              case nos.)


 presented here similarly support weighing simplification of the issues at least slightly in favor
 of a stay.

 Plaintiff, a non-practicing entity, has not shown undue prejudice by the entry of a stay, either.
 The undue prejudice factor favors a stay.

 For these reasons, and after considering the totality of the circumstances, the Court
 GRANTS Microsoft’s motion and STAYS each of the above-consolidated cases. However,
 the Court will stay this matter only up until the last determination has been reached by the
 PTAB regarding whether it will institute the IPR proceedings. At that time, depending on the
 outcome of the PTAB’s preliminary institution decisions, Plaintiff may choose to seek to
 reopen this case as to some or all of the asserted patents. The Court does not grant a full stay
 through the completion of any appeals stemming from instituted IPR proceedings at this time.

 All pending dates in these consolidated matters are take OFF-CALENDAR, EXCEPT
 Microsoft’s Motion for an Exceptional Case Determination as to closed case SACV 18-0158,
 which remains set for hearing August 19, 2019.

 A status conference is set in this matter for January 13, 2020 at 9:00 AM, with a joint status
 report, not to exceed ten pages, due by January 6, 2020.



                                                                                           :    0
                                                    Initials of Deputy Clerk     mku


                                       &,9,/0,187(6±*(1(5$/
                                               3DJHRI
 
